DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yokohama (US 9516245 B2, Yokohama).

Regarding claim 1. Yokohama discloses an endoscope (abstract; “An endoscope apparatus includes: e.g., an image pickup device including an effective pixel region and an ineffective pixel region, a signal transmission cable that transmits an output signal from the image pickup device, an analog front-end circuit that samples the transmitted output signal and converts a resulting output signal into a digital signal, and a timing generator that generate first and second image pickup drive signals for driving the image pickup device in first and second image pickup device drive modes using horizontal transfer clocks having different frequencies, respectively, and when the first image pickup device drive mode is switched to the second image pickup device drive mode, a control circuit adjusts a timing for a timing generator to generate the second image pickup drive signal.”) comprising: 
an imaging controller configured to drive in a first operation mode for operating an imager in accordance with an input first clock signal or in a second operation mode for operating the imager in accordance with an input second clock signal different from the first clock signal (Column 4 lines 1-18; Figure 1; “(25) The AFE 15 incorporates a correlated double sampling circuit (abbreviated as “CDS circuit”; “CDS” in FIG. 1) 16 that extracts signal components in the CCD 9 from an output signal of the CCD 9, and an analog-digital conversion circuit (abbreviated as “A/D conversion circuit”; “A/D” in FIG. 1) 17 that converts analog signal components sampled by the CDS circuit 16 into a digital image signal. Note that an analog signal generated by the CDS circuit 16 using sampling is amplified by an AGC circuit, which is a gain-variable amplifier, to a signal having a fixed amplitude and then converted by the A/D conversion circuit 17 into a digital signal. As will be described later, a first drive mode and a second drive mode provide different amplitudes to an output signal of the CCD 9, and thus, the output signal is amplified by the AGC circuit in order to obtain an image (video image) of a same brightness even when the drive mode is changed to the other.”; Column 4 line 58 - Column 5 line 3; Figure 1; “(31) Also, in the present embodiment, the signal processing circuit 18 outputs first horizontal transfer clocks CK1 and second horizontal transfer clocks CK2 from first and second output ends to the TG 14 via a first switching switch (hereinafter abbreviated as “first switch”) SW1 so that the TG 14 can generate CCD drive signals according to the first and second CCD drive modes. Note that the first horizontal transfer clocks CK1 are set to have a high frequency so that CCD drive signals for generating an image with a high frame rate can be generated, and the second horizontal transfer clocks CK2 are set to have a low frequency so that CCD drive signals for generating an image with high image quality can be generated.”); 
a switch configured to output, to the imaging controller, a switching signal for switching the previously set second operation mode to be driven by the imaging controller to the first operation mode (Column 4 line 58 - Column 5 line 3; Figure 1;  “(31) Also, in the present embodiment, the signal processing circuit 18 outputs first horizontal transfer clocks CK1 and second horizontal transfer clocks CK2 from first and second output ends to the TG 14 via a first switching switch (hereinafter abbreviated as “first switch”) SW1 so that the TG 14 can generate CCD drive signals according to the first and second CCD drive modes. Note that the first horizontal transfer clocks CK1 are set to have a high frequency so that CCD drive signals for generating an image with a high frame rate can be generated, and the second horizontal transfer clocks CK2 are set to have a low frequency so that CCD drive signals for generating an image with high image quality can be generated.”; and 
a first generator configured to 
generate a first enable signal causing the switch to output the switching signal based on the first clock signal when the first clock signal is input from an external processing device (column 5 lines 27-38; Figure 1; “(35) As illustrated in FIG. 1, the first switch SW1 is normally set by the control circuit 22 so as to output first horizontal transfer clocks CK1 to the TG 14. Upon an operation to provide a mode change instruction being performed, the control circuit 22 performs a flip of the first switch SW1 so as to output second horizontal transfer clocks CK2 to the TG 14. Also, upon an operation to provide another mode change instruction being performed after the switching of the state to the state in which second horizontal transfer clocks CK2 are outputted to the TG 14, the control circuit 22 switches the position of the first switch SW1 to the other again so as to output first horizontal transfer clocks CK1 to the TG 14.”), and 
output the generated first enable signal to the switch (column 5 lines 27-38; Figure 1).


Regarding claim 2. Yokohama discloses the endoscope according to claim 1, wherein the first generator is configured to output the first enable signal to the switch in a case where the first clock signal is input when a power of the endoscope is activated (column 5 lines 17-268; Figure 1; “(34) In this case, also, the control circuit 22 controls switching of the first switch SW1 to selectively output the first horizontal transfer clocks CK1 and the second horizontal transfer clocks CK2 outputted from the clock generating circuit, to the TG 14. Note that the first horizontal transfer clocks CK1 and the second horizontal transfer clocks CK2 are inputted to the control circuit 22 from the signal processing circuit 18 and the control circuit 22 performs the control operation in synchronization with the first horizontal transfer clocks CK1 or the second horizontal transfer clocks CK2.”).

Regarding claim 3. Yokohama discloses the endoscope according to claim 1, further comprising 
a second generator configured to 
generates a second enable signal causing the imaging controller to operate in the second operation mode based on the second clock signal in a case where the second clock signal is input when a power of the endoscope is activated (column 5 lines 17-268; Figure 1; “(34) In this case, also, the control circuit 22 controls switching of the first switch SW1 to selectively output the first horizontal transfer clocks CK1 and the second horizontal transfer clocks CK2 outputted from the clock generating circuit, to the TG 14. Note that the first horizontal transfer clocks CK1 and the second horizontal transfer clocks CK2 are inputted to the control circuit 22 from the signal processing circuit 18 and the control circuit 22 performs the control operation in synchronization with the first horizontal transfer clocks CK1 or the second horizontal transfer clocks CK2.”), and 
output the generated second enable signal to the imaging controller activated (column 5 lines 17-268; Figure 1; “(34) In this case, also, the control circuit 22 controls switching of the first switch SW1 to selectively output the first horizontal transfer clocks CK1 and the second horizontal transfer clocks CK2 outputted from the clock generating circuit, to the TG 14. Note that the first horizontal transfer clocks CK1 and the second horizontal transfer clocks CK2 are inputted to the control circuit 22 from the signal processing circuit 18 and the control circuit 22 performs the control operation in synchronization with the first horizontal transfer clocks CK1 or the second horizontal transfer clocks CK2.”).

Regarding claim 8. The endoscope according to claim 1, wherein the imager is configured to generate an imaging signal (Column 4 lines 1-18; Figure 1; “(25) The AFE 15 incorporates a correlated double sampling circuit (abbreviated as “CDS circuit”; “CDS” in FIG. 1) 16 that extracts signal components in the CCD 9 from an output signal of the CCD 9, and an analog-digital conversion circuit (abbreviated as “A/D conversion circuit”; “A/D” in FIG. 1) 17 that converts analog signal components sampled by the CDS circuit 16 into a digital image signal. Note that an analog signal generated by the CDS circuit 16 using sampling is amplified by an AGC circuit, which is a gain-variable amplifier, to a signal having a fixed amplitude and then converted by the A/D conversion circuit 17 into a digital signal. As will be described later, a first drive mode and a second drive mode provide different amplitudes to an output signal of the CCD 9, and thus, the output signal is amplified by the AGC circuit in order to obtain an image (video image) of a same brightness even when the drive mode is changed to the other.”).

Regarding claim 9. Method claim 9 is drawn to the method of using the corresponding endoscope claimed in claim 1. Therefore method claim 9 corresponds to endoscope claim 1 is rejected for same reasons of anticipation as used above.

Regarding claim 10. System claim 10 is drawn to the system of using the corresponding endoscope claimed in claim 1. Therefore system claim 10 corresponds to endoscope claim 1 is rejected for same reasons of anticipation as used above.


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482